WOODLEY, Presiding Judge.
The offense is swindling by worthless check in the sum of over $50; the punishment, enhanced by two prior convictions for like offenses, life.
The statement of facts is in narrative form as requested by the appellant in his affidavit of inability to pay. It shows that on July 22, 1963, the appellant, who had registered as a guest at a hotel in Wichita Falls, gave the desk clerk a check on the First National Bank of Pampa for $75 in payment of his hotel bill amounting to $40. - 92, and received' $34.08 in cash.
The check was introduced in evidence and was shown to have been presented and returned unpaid. An officer of the bank testified that the bank had never had an account for a John Wesley Davis, Jr.
Appellant’s confession to the giving of the check was introduced in evidence. Two previous convictions for like offenses alleged for enhancement of punishment purposes were proved by authenticated copies of the indictment, judgment and sentence, and the appellant was identified by fingerprint comparison testimony as the person so convicted.
We find the evidence sufficient to sustain the conviction.
Appellant’s court appointed counsel has been unable to point out any error which would call for reversal and we have found none.
The judgment is affirmed.